Citation Nr: 0908114	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Osgood-Schlatter's 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for the right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  The report of an August 2005 VA 
examination, as well as a February 2009 informal hearing 
presentation, indicate that the Veteran is in receipt of 
Social Security disability benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held 
that when VA is on notice that there are Social Security 
Administration (SSA) records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the 
Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
must be requested and associated with the claims file before 
a decision can be issued on his claim.  

Furthermore, it has been nearly four years since the 
Veteran's last Compensation and Pension examination.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Assertions were 
made in the February 2009 informal hearing that the Veteran's 
right knee disability had worsened and that his knee swells 
and buckles, and that he is unable to work due to the pain.  
Accordingly, an additional examination should be conducted to 
ascertain the veteran's current level of disability.  The 
Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  

Given the missing SSA records and the reported worsening of 
the veteran's knee disability, the Board is of the opinion 
that a new examination would be useful in resolving the 
veteran's claim.  The VA examiner should specifically address 
the Veteran's current limitation of motion.  The Veteran is 
hereby informed that he should cooperate fully on the 
examination, to the best of his ability so that he may be 
properly rated.

Finally, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, on 
remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 
C.F.R. § 3.159(b) that advises the Veteran 
about what is needed to substantiate a 
claim for an increased rating.  In 
accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the notice should 
notify the Veteran that, to substantiate an 
increased rating claim, he must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice must 
also provide examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.

2.  The RO or the AMC should obtain from 
the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
decisions were based.

3.  Thereafter, the Veteran should be 
afforded a new VA examination for the 
purpose of determining the nature, and 
extent of the Veteran's service-connected 
right knee disability.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
testing of the right knee in degrees, 
should be performed.  

In reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain and 
provide an assessment of the degree of 
severity of any pain.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss of the 
right knee.

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an opinion 
concerning the impact of the right knee 
disability on the Veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or AMC should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




